Citation Nr: 1734255	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  16-55 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to March 23, 2011, for the grant of service connection for posttraumatic stress disorder and depression (PTSD). 

2.  Entitlement to an effective date prior to March 23, 2011 for the granting of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date prior to March 23, 2011, for Dependents' Educational Assistance (DEA) under 38 U.S.C.A., Chapter 35. 

4.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Paul Kachevsky, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from November 1995 to March 1996 and in the Army from January 1998 to March 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Appeals Management Office (AMO).  In that rating decision, the RO granted entitlement to service connection for PTSD with an effective date of March 23, 2011, granted entitlement to service connection for chronic lumbar strain with an evaluation of 10 percent effective January 5, 2009, granted entitlement to TDIU with an effective date of March 23, 2011, and granted basic eligibility to DEA from March 23, 2011.  

In September 2016, the Board remanded the case to the RO for further development and adjudicative action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for headaches, which the AMO liberally construed to include PTSD, that was received by the RO on March 23, 2011.

2.  A February 2015 rating decision granted service connection for PTSD, eligibility for DEA, and entitlement to TDIU and assigned an effective date of March 23, 2011.  

3.  No formal or informal claim for service connection for PTSD was received prior to March 23, 2011.

4.  Prior to March 23, 2011, the Veteran had, with the bilateral factor, a combined 40 percent rating and did not meet the schedular criteria for TDIU.  Prior to March 23, 2011, the record does not reflect a factor that takes the case outside the norm and shows that the Veteran was not capable of performing the physical and mental acts required by employment.  

5.  Prior to March 23, 2011, the Veteran was not in receipt of service connection for a permanent and total disability. 

6.  Prior to May 23, 2013, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion of the thoracolumbar spine greater 120 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, and no evidence of ankylosis or intervertebral disc syndrome.  

7.  From May 23, 2013, to December 28, 2014, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and muscle spasm or guarding severe enough to result in abnormal gait.  

8.  From December 29, 2014, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, combined range of motion of the thoracolumbar spine greater 120 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, and no evidence of ankylosis or intervertebral disc syndrome.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 23, 2011, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2016).

2. The criteria for an effective date earlier than March 23, 2011, for the award of TDIU, have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date earlier than March 23, 2011, for the award of DEA under 38 U.S.C.A., Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 5110 (West 2014); 38 C.F.R. §§ 3.400, 21.3020, 21.3021 (2016).

4.  For the period prior to May 23, 2013, the criteria for an initial evaluation in excess of 10 percent for the service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

5.  For the period from May 23, 2013, to December 28, 2014, the criteria for an evaluation of 20 percent for the service-connected lumbar spine disability, but not higher, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

6.  For the period from December 29, 2014, the criteria for an evaluation in excess of 10 percent for the service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the appeals for earlier effective dates, resolution of these issues turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issues decided herein turn on a matter of law, further assistance, such as the further procurement of records or VA examinations, would not assist the Veteran with the appealed issues.  Consequently, no further notice or development under the VCAA is warranted with respect to these issues.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

With respect to the Veteran's claim for an increased rating for a chronic lumbar spine disability, VA's duty to notify was satisfied by a letter in an October 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded multiple VA examinations, in May 2013, December 2014, and May 2017.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his chronic lumbar spine disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the September 2016 remand orders, namely to issue a statement of the case adjudicating these issues, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Clear and Unmistakable Error (CUE)

At the outset, the Board notes the Veteran has made several statements asserting clear and unmistakable error in VA's failure to award service connection for disabilities incurred in service in a November 2000 rating decision.  For instance, in his November 2016 substantive appeal, the Veteran's representative argued that VA erred in its failure to grant the Veteran service connection in the November 2000 rating decision.  The Veteran specifically disagreed with a September 2016 rating decision that, among other decisions, denied entitlement to an earlier effective date for the grant of eligibility to DEA.  Further, the Board phrased the Veteran's claim for an earlier effective date for the grant of eligibility to DEA to include CUE in the April 2017 remand.  

To the extent that the Veteran has asserted CUE regarding his claims for entitlement to earlier effective dates for the grant of service connection for PTSD, the award of TDIU, and eligibility for DEA, these issues are on appeal before the Board.  CUE is a very specific and rare kind of error which may only occur in a final prior decision.  38 C.F.R. § 3.105.  The Veteran has not identified a prior final decision addressing any of the earlier effective date claims.  The Board concludes that no decision addressing these issues has become final.  As such, any allegations the Veteran has made of CUE in an appeal still pending before the Board are not yet ripe, and require no further development or analysis.  

III.  Earlier Effective Dates

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  

A claim of TDIU is considered a claim for an increased rating, and as such, the law governing the effective date for a claim for increased compensation applies.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1), (2); VAOPGCPREC 12- 98 (1998).

PTSD

The Veteran seeks an effective date earlier than March 23, 2011, for the grant of service connection for PTSD.  In his February 2016 notice of disagreement, the Veteran argued that VA is obligated to grant a claim supported by law.  He also asserted the acquired psychological condition was reasonably inferred because it was acquired as a result of the Veteran's in-service fall.  A statement on his June 2017 substantive appeal asserts that there may be evidence of the Veteran's psychological condition that allows for an earlier effective date.  Following a review of the record, the Board finds that an earlier effective date is not warranted. 

As noted above, the Veteran must describe the nature of the disability he is seeking benefits for, such as by describing a body part or symptom of the disability.  Brokowski, 23 Vet. App. at 86-87.  In a March 2011 statement, the Veteran claimed entitlement to service connection for headaches.  However, he did not allege PTSD or another mental disorder and did not describe current symptoms that would have put the RO on notice that the Veteran wished to claim service connection for these symptoms.  Instead, the first evidence the Veteran wished to claim entitlement to service connection for a mental disorder was a letter from his representative in July 2011 that listed PTSD as an open issue.  VA did not receive an application for entitlement to service connection for PTSD from the Veteran until September 2011.  

There is no evidence of a formal or informal claim for entitlement to service connection for PTSD received by the RO prior to March 23, 2011.  In the February 2015 rating decision granting the Veteran's claim for entitlement to service connection for PTSD, the RO assigned an effective date of March 23, 2011, based on a liberal reading of the Veteran's claim for entitlement to service connection for headaches of that date.  

To the extent that the Veteran has alleged error in failing to grant service connection in a November 2000 rating decision, that claim for CUE is addressed above.  To the extent that the Veteran has raised the possibility of evidence of a mental disability in the treatment notes, there is insufficient evidence to raise a claim of entitlement to service connection.  As noted, evidence of an informal claim can support an earlier effective date, but the Board finds that such an informal claim was not present before March 23, 2011.  Therefore, the Veteran's arguments are unpersuasive.  

The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.

Based on this record, no effective date earlier than March 23, 2011, is warranted for service connection of the Veteran's PTSD.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

TDIU

The Veteran seeks an effective date earlier than March 23, 2011, for the grant of TDIU.  The Veteran asserted in his February 2016 notice of disagreement that his claim for an earlier effective date for TDIU is inextricably intertwined with his claim for an earlier effective date for PTSD, and therefore must be granted.  Following a review of the record, the Board finds that an earlier effective date is not warranted.

The Veteran's claim for TDIU was received in December 2010.  However, the effective date of an award of TDIU is dependent on the Veteran's schedular rating.  38 C.F.R. § 4.16(a).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, as of March 23, 2011, the effective date of the grant of TDIU, the Veteran was in receipt of a noncompensable rating left ear hearing loss, a noncompensable rating for bilateral shin splints, a 10 percent rating for left knee strain, a 10 percent rating for right knee strain, a 10 percent rating for tinnitus, a 10 percent rating for chronic lumbar strain, and a 20 percent rating for a right shoulder strain.  The Veteran's combined disability rating for his two or more service connected disabilities did not exceed 50 percent prior to the currently assigned effective date of March 23, 2011.  Therefore, he does not meet the basic percentage requirements for eligibility for consideration of the grant of TDIU under 38 C.F.R. § 4.16(a) prior to this date.

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to his background, including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the remaining question is whether the Veteran is entitled to referral for consideration of an extraschedular TDIU.  The Board finds that he is not.  

The Veteran alleged in a December 2010 phone call that he could not work more than 20 to 25 hours per week because of his service-connected conditions.  He asserted in a March 2011 call that he was unable to work more than 18 to 20 hours per week.  He asserted that he has pain in his back, both legs, and right shoulder.  On his September 2011 application for TDIU, the Veteran did not specify which conditions prevent him from working.  He listed continuing work for P. H. as a cook and driver, and prior work at D. P. as a driver and at R. E. as a lumber stacker.  He indicated earned income of $11,000 during the prior year.  The Veteran reported in a September 2016 that he continues to earn $10,000 to $11,000 per year working 18-22 hours per year.  

Prior to the Veteran's currently assigned effective date, he was in receipt of service connection for a noncompensable rating left ear hearing loss, a noncompensable rating for bilateral shin splints, a 10 percent rating for left knee strain, a 10 percent rating for right knee strain, a 10 percent rating for tinnitus, a 10 percent rating for chronic lumbar strain, and a 10 percent rating for a right shoulder strain.  A decision by SSA found the Veteran disabled from January 1, 2010, based on severe impairments of carpal tunnel syndrome, degenerative disc disease of the cervical spine, and shin splints.  The decision does not find any of the Veteran's other service-connected disabilities to be severe impairments.  While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

The Board also notes that the Veteran reported in February 2013 and August 2014 statements that he had been engaged in vocational rehabilitation between April 2010 and August 2012, for the purposes of obtaining full time job.  

Based on this record, the Veteran was not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, given to his background, including his employment and educational history, prior to March 23, 2011.  The Veteran actively engaged in a vocational rehabilitation program through August 2012 and was under a year into the program at the time of his TDIU effective date.  The SSA decision is based on one service-connected disability the Veteran had a noncompensable rating for at the time, and fails to find any of his other service-connected disabilities severe impairments.  The nonservice-connected disabilities supporting the SSA decision impair the Veteran's ability to work a sedentary job and after March 23, 2011, he received a 90 percent rating that included mental compensation for mental disorders that could impair his ability to work a sedentary job.  Finally, the Veteran worked a job 20 to 25 hours per week prior to March 23, 2011, and continues to work 18 to 20 hours per week.  

Thus, prior to March 23, 2011, the Veteran was actively working a part time position, was engaged in a vocational rehabilitation program seeking full time work, and was found by SSA to be severely impaired in his occupational functioning due to his shin splints, which had a noncompensable evaluation at that point, and no other service-connected disability.  After March 23, 2011, he continued in a vocational rehabilitation program for 18 months in order to learn new skills to gain full time employment and continued to work part time.  Further, after March 23, 2011, he was in receipt of service connection for orthopedic and mental disabilities that would impair his ability to work at a sedentary job, whereas his prior to March 23, 2011, he was only in receipt of service connection for orthopedic injuries.   Because the evidence does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to March 23, 2011, referral for extraschedular consideration of TDIU is not warranted. 


Dependents' Education Assistance

Finally, the Veteran also claims an effective date prior to March 23, 2011, for the grant of eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C.A Chapter 35.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

In this case, the effective date for the award of DEA benefits assigned by the RO in the February 2015 rating decision is March 23, 2011.  The RO chose this date as it was the date the evidence showed the Veteran had a total service-connected disability permanent in nature, namely TDIU.  Prior to this date, a total disability rating was not in effect for the Veteran's service-connected disabilities.  DEA benefits may not be awarded prior to the effective date of an award for a permanent and total disability rating.  38 U.S.C.A. §§ 3501, 3510.  Consequently, the Veteran is not entitled to an effective date earlier than March 23, 2011, for DEA benefits.

As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law and the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).



IV.  Increased Rating

The Veteran seeks an initial rating in excess of 10 percent for chronic lumbar spine strain.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

For VA compensation purposes, normal motion of the thoracolumbar spine is forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a. 

Associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.  Lumbar radiculopathy is part and parcel of the increased rating claim for the Veteran's lumbar spine disability, thus the Board will consider the entire increased rating period to determine if entitlement to a separate rating for radiculopathy occurred at any time during the rating period.  38 C.F.R. § 4.71, General Rating Formula, Note 1.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Analysis 

The Veteran asserts entitlement to a higher initial rating for his service-connected lumbar spine disability.  The Board concludes that a staged rating is warranted.  

Under the general rating formula for spine disabilities, a rating in excess of 10 percent requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; forward flexion of the thoracolumbar spine 30 degrees or less; or ankylosis of the thoracolumbar spine. 

The evidence shows changes across the rating period in the severity of the Veteran's lumbar spine disability.  At an SSA physical examination in March 2009, the Veteran's dorsolumbar flexion was to 90 degrees, but the examiner did not provide the full range of motion measurements necessary to calculate combined range of motion.  Regardless, the partial measurements provided already combine to more than 120 degrees range of motion.  However, at the VA examination in May 2013, the Veteran had forward flexion of the lumbar spine with painful motion beginning at 60 degrees and a combined range of motion of the lumbar spine of 160 degrees.  But in December 2014 he had forward flexion to 70 degrees and a combined range of motion of 160 degrees and in May 2017 he had forward flexion to 80 degrees and a combined range of motion of 205 degrees.

The measurements from May 2013 are consistent with a rating of 20 percent, as the Veteran's forward flexion was limited to 60 degrees.  The VA examiner also noted the Veteran experiences pain with movement and interference with sitting, standing, or weight bearing.  Further, the May 2013 VA examiner indicated that the Veteran's lumbar spine disability resulted in guarding or muscle spasm of the thoracolumbar spine with an abnormal gait.  Thus, it appears that the May 2013 VA examination represents an increase in the severity of the Veteran's symptoms.  However, prior to this date, the SSA physical examination is not consistent with decreased range of motion warranting a rating in excess of 10 percent and the treatment notes do not suggest increased symptomatology.  

Prior to the May 2013 VA examination and after this VA examination, the remaining evidence is not consistent with a finding of guarding or muscle spasm of the thorocolumbar spine with abnormal gait.  Neither the December 2014 VA examiner nor the May 2017 VA examiner found guarding or muscle spasms resulted in an abnormal gait or abnormal spinal contour, although the December 2014 VA examiner did find localized tenderness on palpitation in the low back.  Further, the treatment notes do not support a finding that the Veteran's gait was abnormal.  At treatment in June 2011 his gait was normal, in May 2012 the Veteran was able to walk on heels, walk on his toes, and tandem walk without difficulty, at treatment in October 2012 he was able to walk with a normal gait, and his gait was normal in August and September 2013.  The Veteran complained of changes to his gait and a limp during a VA examination in October 2012.  But the purpose of this examination was to evaluate the Veteran's service-connected shin splints and no evidence suggests the noted abnormalities related to his lumbar spine disability instead of the condition being evaluated.  

After the VA examination of May 2013, there is no evidence of the range of motion of the Veteran's spine until December 2014.  Resolving reasonable doubt in the Veteran's favor, the Board will conclude that the Veteran' lumbar spine disability more nearly approximated the criteria for a 20 percent rating between May 23, 2013, and December 28, 2014.  The December 2014 VA examination reflected range of motion testing consistent with a 10 percent rating and no abnormal gait or abnormal spinal contour was noted.  Thus, from December 29, 2014 on, a 10 percent rating is warranted. 

The VA examiners did not note additional limitation to range of motion due to pain during flare-ups or with repetitive motion.  The Veteran reported flare-ups at the May 2013 VA examination that result in pain.  At the December 2014 VA examination the Veteran denied any flare-ups.  At the May 2017 VA examination the Veteran reported that his flare-ups result in worse pain and that his back disability results in difficulty bending/kneeling and twisting.  Both the December 2014 and May 2017 VA examiner also noted that no additional range of motion loss due to pain on use during flare-ups existed beyond what is documented in the examination.  However, testing was not conducted during a flare-up.  The Board notes that the Veteran has not reported that his flare-ups result in decreased range of motion of the lumbar spine.  Thus, the Board finds insufficient evidence to conclude that the Veteran experiences flare-ups that warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

No higher rating is warranted for either favorable or unfavorable ankylosis, as the Veteran has not been shown to have this condition.  All three VA examiners noted that the Veteran does not have ankylosis of the lumbar spine.  Neither did any of the VA examiners indicate the Veteran has Intervertebral Disc Syndrome, so no higher rating is warranted under the criteria applying to this condition.  

The May 2013 VA examiner opined that the Veteran has radicular pain in both lower extremities that results in moderate constant pain, moderate intermittent pain, moderate paresthesias or dysthesias, and moderate numbness.  This conflicts with the findings of the December 2014 VA examiner, who opined that the Veteran does not have radiculopathy.  An opinion was obtained in May 2017 addressing this inconsistency.   The VA examiner was unable to resolve the inconsistency between the two VA examination reports, but he opined that it is less likely as not that the Veteran has lumbar radiculopathy related to his lumbar strain.  The VA examiner explained that lumbar radiculopathy is caused by compression of the nerve due to some form of lumbar disc disease, but there is no objective evidence the Veteran has lumbar disc disease.  Further, there is no objective medical or scientific evidence that lumbar strains can cause radicular symptoms of the lower extremities as they are soft tissue injuries.  The Board notes that an MRI from October 2010 reflects minimal concentric disc bulging at L5-S1 without disc herniation or spinal stenosis.  Based on this record, the Board concludes that there is insufficient evidence to support a separate rating for radicular symptoms related to the Veteran's lumbar spine disability.  

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an initial increased rating higher than 10 percent prior to May 23, 2013, or in excess of 20 percent between May 23, 2013, and December 28, 2014, or in excess of 10 percent from December 29, 2014, on.  

Accordingly, based on all of the foregoing, an initial rating in excess of 10 percent is not warranted.  From May 23, 2013, to December 28, 2014, the Veteran's lumbar spine disability symptoms are consistent with a 20 percent rating, but no higher.  From December 29, 2014, on, the Veteran's lumbar spine disability symptoms are not consistent with a rating in excess of the assigned 10 percent rating.  Therefore, a rating in excess of 10 percent for the period on and after December 29, 2014, is denied.  


ORDER

Entitlement to an effective date prior to March 23, 2011, for the grant of service connection for PTSD is denied. 

Entitlement to an effective date prior to March 23, 2011, for the granting of TDIU is denied.

Entitlement to an effective date prior to March 23, 2011, for DEA is denied. 

Entitlement to an initial rating prior to May 23, 2013, in excess of 10 percent for service-connected lumbar spine disability is denied.

Entitlement to a rating of 20 percent, but not higher, from May 23, 2013, to December 28, 2014, for service-connected lumbar spine disability, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess 10 percent from December 29, 2014, for service-connected lumbar spine disability is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


